Title: From Alexander Hamilton to Adam Hoops, 5 June 1799
From: Hamilton, Alexander
To: Hoops, Adam, Jr.


          
            Sir,
            New York June 5. 1799
          
          Inclosed are the copies of two letters of this date, one to Major Brooks, the other to Capt Staats Morris and others, as noted at foot. As in the absence of Major Brooks from his intended Station, at Fort Jay, the command within his district will be exercised by you, these copies are communicated for your government. The troops at the posts in New York harbour will of course conform to the plan and will be by you delivered over to Major Brooks when he shall arrive.
          I do not recollect that I have hitherto received any of the usual returns of the troops under your command agreeably to my letter of
          With great consideration I am Sir Your Obed St
          Major Hoops
        